APR ~~€6 2011

STATE OF VERMONT - VERM'CJN“T
’ SUPEFUOR COUF|T
SUPERIOR COURT-ENVIRONMENTAL DIVISIOHNV|RGNMENTAL DMS¢ON
}

In re Schwarzkopf 4-Lot Subdivision } Docket No. 94-6-10 Vtec
Conditional Use Application } {Appeal from Bennington Village
(Appeal of Schwarzkopf) } Planning Com. determination)

}

Amended Judgment Order1

’I`his appeal concerns the application by Donald S. and Margar.et O’Neil
Schwarzl2008
VT 100 11 20, 184 Vt. 365 {courts must “uphold [land use] standards even if they are
general and Will look to the entire ordinance,- not just the challenged subsection, to
determine the standard to be applied.”) {oitations omitted).

'l`he Village of Old Bennington Subdivision Regulations {“Regulations”) §2.07
directs that “[t}rees existing on lots shall be preserved Wherever feasible;,” Based upon
this Regulation, the Planning' C'omrnissi'on imposed Condition 3('_€)~, Which Applicants
challenge by their Question l.

We initially shared Applicants’ concern of how to properly define “Where
feasible,” but, upon examining the remainder oi` the Village’s land use regulations,
conclude that “feasibility” relates to the practicality of preserving the existing trees.
_The Village has determined, through its land use regulations, that trees and other
natural landscaping are important contributors to the character of the Village in

general and the surrounding neighborhood in particular. See Village of Old

 

2 Co-Applicant Margaret O’Neil Schwarzkopf and Applicants’ attorney David.Grayck did not attend the site visit
3 Peter Green also appears as an lnterested Person in this appeal, but he did not attend the site visit `

2

Bennington Zoning Bylaws (“Bylavvs”) § 90 {.concerning the purpose of design review
standards) and § 95 (concerning the design review standards, including standards
found in Bylaws § 95(1~"`) requiring “reasonable amounts oi` plantings, landscaping2 and
screening With particular emphasis on trees, as required to maintain and improve the
visual quality of the Village.”).

Read in context With the stated purposes, criteria, and standards found in both
the Regulations and Bylavvs, Regulations § 2.07 allows a subdivider to clear his or her
property of dead or dying trees and underbrush, so as to preserve its attractiveness
and viability for use, but limits tree cutting “where feasible,” so as to preserve the
existing trees until a development plan is submitted and approved for the subdivided
lots. Once development plans are created for each subdivided lot, the preserved trees
can be incorporated into the development in away that is in harmony with the historic
qualities of the Village as required under the Regulations and Bylaws. Based upon
this reasoning, we DECLINE to adopt Applicants’ claim; we hold that Regulation
§ 2.07 is not so vague as to be unconstitutional _

Base‘d upon the evidence presented at the de novo merits hearing, we conclude
that Regulation § 2.07 imposes an obligation upon Applicants,v as a condition of the

~ approval of their subdivision application, to preserve the trees on each of the four
subdivided lots, where feasible_, so as to preserve and contribute to the character of the
Village and neighborhood settings in connection vdth this particular application and
the neighborhood that surrounds the subdivision7 we lind that it is feasible to preserve
trees along the exterior lot boundaries and outside of the proposed building envelopes,
and to only restrict the cutting of trees that are at least six inches in diameter at
breast height (“DBH”') and are not dead or dying. W'e conclude that Applicants should
also be allowed to cut trees within the easements on their property that are to 'beused
to construct and maintain driveways and underground utility lines, since it Would not
be feasible to require preservation of these trees, The preservation of the identified
trees Will allow them to be included in any landscaping plan that may be part of any
future development approval.*’f 'l`o effectuate this legal determination, We impose the

following condition upon our approval under Regulations § 2.07:5

 

4 Tlie PC Decision, as modified by this ludgmem Order, only authorizes the subdivision of the property and does
not authorize any development of the subdivided lots, See ln re Ta& Com'ers Assoc. ,l7`l Vt. 135, 141 (2000)

 

3

Applicants and their successors and assigns shall not cut trees
that are at least 6” DBH and more than twenty feet away from the
building envelope/ setback area on each lot, as depicted on Applicants"
revised subdivision plan, admitted at the March 4, 201 l trial as
Exhibit 6 (a copy of Which is attached to this Judginent Order).

This cutting restriction shall also prohibit the cutting oi any maple
trees, 6” DBH or greater, along the easterly boundary of Lot l near and
parallel to Monunient Avenue, even if such trees are within twenty feet of
the building envelope

This cutting restriction shall not apply to any dead or dying trees,
or to trees standing at an angle of less than 60 ° from the level plane of
its base, and shall in no event apply to brush or other vegetation inside
or outside of the building envelope/ setback for each lot.

This cutting restriction shall also not apply to the cutting of trees
or the removal of ' vegetation Where such trees and vegetation are on the
permanent reciprocal easement for shared access and underground
utilities, as shown on Exhibit 6.

This cutting restriction shall remain in full force and eiiec_t until
superseded by a landscaping plan approved by the appropriate
municipal panel or appellate court

These proceedings are remanded to the Village of Old Bennington Zoning
Administrator, solely for the purpose of completing the ministerial act of recording the
approval and revised conditions that this Judgrnent Order memorializes.~ '.i`he approval `
and conditions issued by the Village of Old Bennington Planning Cominission that are
not disturbed by this Judgin'ent Order or the Court’s prior Entry Order of December
14, 2010 shall remain in full force and effect

This completes the current proceedings before this Court.

Done at Newfane; Verrnont, this oth day of April, 2011.

ruozw§ . .. P
c is 1132 2 xk 51!.3. § ad §..:S B§>:oz§zn \..
., d .».n§¢z>qm»zz;§doz§.o»4

_
v

§§ § 338

 

 

 

 

 

sz§¢e§o
F
M s m
...: W wm
B
m ww
Omzmw>_» zO._,mm

 

 

__ mcw§cm§§>§mo»

 

 

 

 

 

 

 

 

 

b§vrg~m§@s§§§<

». §§um§m>qmuwrg§

v wmm § na)§zo¢ 28 >zog. voa §§

H_.. Ua< mmn_ ~QZ .
A. U w¢k sm . A~. Ua< Um.~.>=. max sw §>_E